TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00121-CV


State of Texas and Texas Department of Transportation, Appellants

v.

Signad, Ltd., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-07-001982, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This cause is before the Court on the parties' joint motion to abate appeal pending
the Texas Department of Transportation's processing of Signad's new billboard permit application. 
We grant the parties' joint motion and abate this appeal for a period of sixty days.  The parties are
ordered to report to this Court on the status of this matter on or before sixty days from the date of
this order.  If the parties wish to dispose of the appeal at that time, a proper motion to dismiss shall
be filed in this Court.  If additional time is needed, the parties may request further abatement
of the appeal.
 
  
						Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   June 4, 2008